DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

In interpreting the current claims, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	ZHENG discloses the communication device obtaining an input sequence of K bits, and encoding the input sequence using LDPC matrix to obtain an encoded sequence, where the encoding and decoding of information bit sequences of various lengths are supported, and the flexible code length and code rate requirements are met. The performance curves indicate performance of a symbol signal-to-noise ratio for LDPC 1 (code rate at 8/9) and LDPC 2 (code rate at 1/3) in cases of different information bit sequence lengths, where the symbol signal-to-noise ratio of LDPC 1 is less than the symbol signal-to-noise ratio of LDPC 2 at the same BLER (block error rate).  
While ZHENG discloses determining different code rates, ZHENG does not explicitly disclose the use of transport block size and coding rate as a criteria to encode the transport block using LDPC base graph 2.

	SARKIS discloses BG2 is not used when TBS is greater than 3824 bits for initial transmissions with code rate greater than 1/4, and BG2 is used for initial transmission with code rate less than or equal to 1/4 for all TBS supported at that code rate. The TB is segmented into code blocks no larger than 3840 bits when BG2 is sued with TBS greater than 3824 bits (paragraphs [0054] – [0055]). 
	While SARKIS discloses a criteria to use BG2 for code rate less than or equal to 1/4, SARKIS does not explicitly disclose a criteria to initiate the encoding of the code blocks when a transport block size (TBS) is less than or equal to 3824 bits and the R is less than or equal to 2/3. In addition, SARKIS has a priority dated after the priority date of the current application.

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “determining, for one or more code blocks of a transport block, that at least one of a plurality of criteria is met, wherein the plurality of criteria includes a first criteria that a coding rate (R) is less than or equal to 1/4 and a second criteria that a transport block size (TBS) is less than or equal to 3824 bits and the R is less than or equal to 2/3; encoding the one or more code blocks using low-density parity-check (LDPC) base graph 2, wherein a maximum code block size is 3840 bits; and transmitting the transport block” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 8, and 15.

Dependent claims 2 – 7, 9 – 14, and 16 – 20 further limit the allowed independent claims 1, 8, and 15. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468